Title: From Abigail Smith Adams to Hannah Phillips Cushing, September 1810
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My dear Friend
ca. September 1810

Altho my Health would not permit me to personally to pay the last respect to my Ancient and valuable Friend. by attending his remains to the Tomb, through the whole of the melancholy Scene-and my mind dwelt upon you my much Loved Friend with every Sentiment of tenderness and Sympathy I longd to mingle with you the tears of affection bereaved affection and to recapitulate the virtues and amiable qualities of Your departed Friend whose character I cannot better draw than in the following Lines
Not in base Scandal’s arts he dealt
For truth was in his Breats
with grief he saw his Nighbours faults
And thought & hoped the best
what blessings bounteous heaven bestowed
He took with thankfull Heart
with temperence he received his food
And gave the poor a part
To Sect and party his large Soul
disdaind to be confined
The good he loved, of every name
And pray’d for all Mankind
Where shall be found a successor to fill his place I feel solisitiuous that one may be supplied who may Wear the mantle of Elijah—is he to be found with the Republicans? a judge like the wife of ceasar ought not to be Suspected, either of immorality or party animosities—Is he to be found with the Federalists? I have in my Eye—two possesst of great Legal knowledge and fair characters—and who I believe would do honour to the Bench—altho in some respects, they would not be a judge Cushing
but the appointment does not lie with me—I hope the President will deliberate and chuse judiciously unbiased by party
as soon as my health will permit I design to visit my Friend—in the mean time I bear you hourly in my heart and mind, and pray that you may be upheld by the consolations of Religion which are neither few nor small—the President /  unites with me in Sharing your loss and in assurances /  of Regard and Friendship

Abigail Adams